Citation Nr: 1430819	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle sprain/strain prior to November 23, 2011, and a rating higher than 10 percent thereafter.

2.  Entitlement to an initial rating higher than 10 percent for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In April 2011, the Veteran had a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceedings is associated with the claims file.

In September 2011, the Board remanded these claims for further development, along with a third claim seeking service connection for a right wrist disability.  As a result of that development, service connection was granted for the right wrist disability.  Additionally, the initial rating for the Veteran's left ankle was increased from 0 percent to 10 percent, effective November 23, 2011.  He has not indicated that he is satisfied with that rating, therefore his claim remains pending, and it has returned to the Board for further appellate consideration.

The issue of entitlement to service connection for a right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).





FINDINGS OF FACT

1.  Prior to November 23, 2011, the Veteran's left ankle sprain/strain was not limiting motion; from November 23, 2011, to November 6, 2012, his left ankle sprain/strain manifested with moderate limited motion; from November 7, 2012, his left ankle sprain/strain manifests as marked limited motion.

2.  The Veteran's degenerative changes of the lumbar spine is not manifested by limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or by incapacitating episodes of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria are met for a 20 percent rating, but no higher, for left ankle sprain/strain, but only for the period starting from November 7, 2012, and onward.  The criteria are not met for a higher rating for left ankle sprain/strain any earlier.  
38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2013). 

2.  The criteria are not met for an initial rating in excess of 10 percent for degenerative changes of the lumbar spine.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information by letter dated in November 2006.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service VA and military treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in December 2006, November 2011, and November 2012, that are adequate for rating purposes.  Collectively, the examination reports contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and, record the relevant findings for rating the Veteran's service-connected disabilities on appeal.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AOJ complied with the Board's September 2011 remand directives, which consisted of obtaining treatment records and scheduling VA examinations.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In regard to the Veteran's April 2011 personal hearing, the Board finds that the presiding VLJ complied with 38 C.F.R. § 3.103(c).  Bryant v. Shinseki,  23 Vet. App. 488 (2010).  In Bryant, the Court held that § 3.103(c)(2) requires the hearing officer chairing a hearing to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, the issues were summarized at the beginning of the hearing.  He was not advised of the evidence needed to prove his claims, however, he testified to the severity and frequency of his symptoms, showing he had actual knowledge of the evidence needed for his claims to succeed.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  In response to his testimony, the Board remanded the claims for updated medical opinions and to obtain treatment records.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conducting of the hearing.  Accordingly, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Duplicate compensation for the same symptoms results in "pyramiding," which is prohibited.  38 C.F.R. § 4.14 (2013). 

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found-that is, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.


Left Ankle

For his left ankle sprain/strain, the Veteran is currently assigned a noncompensable rating prior to November 23, 2011, and a 10 percent rating thereafter, under Diagnostic Code (DC) 5271, which applies to limitation of motion of the ankle.  Under this code, a 10 percent rating is warranted for symptomatology reflective of disabilities with moderate limitation of motion, and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under this code.  38 C.F.R. § 4.71a, DC 5271 (2013).

The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.
In that regard, the Board notes that normal dorsiflexion of the ankle is from zero to 20 degrees; and, normal plantar flexion is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran complained during his April 2011 hearing that his ankle is painful on a daily basis, but more so in the morning.  He complained that it swells after climbing stairs or doing other activities, and that he was then wearing a brace in the evening.  

At the December 2006 VA examination, the Veteran reported daily pain in his left ankle.  His range of motion was normal.  That is, he was able to dorsiflex from 0 to 20 degrees, without pain, and his plantar flexion was from 0 to 45 degrees, also without pain.  There was no additional limitation of function or motion after repeated testing.  X-rays were normal, with no evidence of fracture or subluxation.

In May 2007, his physician noted that he was unable to job for long periods of time due to his ankle, and that his ankle was painful for more than a day following such exercise.  He was advised to lose weight and referred to physical therapy.  

During a November 2010 primary care visit, the Veteran's physician noted that his ankle pain was intermittent with activity.

At the November 2011 VA examination, the Veteran was able to dorsiflex from 0 to 20 degrees, with objective evidence of painful motion starting at 15 degrees.  His plantar flexion was from 0 to 40 degrees, with pain observed at 40 degrees.  After three repetitions of the testing, his dorsiflexion was to 15 degrees, and his plantar flexion was to 40 degrees.  No additional functional loss was noted after repeated testing.

At the November 2012 VA examination, his left ankle was diagnosed with chronic instability.  He was able to dorsiflex from 0 to 20 degrees, with objective evidence of painful motion starting at 20 degrees.  His plantar flexion was from 0 to 20 degrees, with pain observed at 20 degrees.  After three repetitions of the testing, his dorsiflexion was to 20 degrees, and his plantar flexion was to 20 degrees.  His functional loss was summarized as less movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with standing and weight-bearing.  Diagnostic tests of the stability of his joints were normal.  He did not have ankylosis.  He was noted to use a cane and a brace on an occasional basis.  The Veteran was noted to be employed as a firefighter, and his ankle affects his ability to be able to climb and work from ladders.

Based on the foregoing evidence, the Board finds that the Veteran is entitled to an increased rating of 20 percent, but only for the period starting November 7, 2012, the date of his most recent VA examination, due to a significant decrease in motion since the November 2011 VA examination, with additional functional loss after repetitions.  The Board finds his limitation to be "marked" as his plantar flexion is now reduced to less than half of the normal range of motion, and he has significant functional loss after repeated motion.  The next previous evidence is from November 2011, when his range of motion was only reduced by 5 degrees in each direction.  Accordingly, as November 7, 2012, is the date at which it is factually ascertainable that his range of motion was significantly reduced, that will be the date at which his disability rating is staged.  38 C.F.R. § 3.400(o) (2013); Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  A 20 percent rating is the maximum rating available under DC 5271.

The Board does not find a higher rating warranted at any other time, or under any other diagnostic code.  The Veteran has not been shown to have ankylosis, malunion of any bones, or an astragalectomy, thus DCs 5270, 5272, 5273, and 5274 are not applicable.  For the period prior to November 23, 2011, the Veteran's range of motion was normal, and not shown to be reduced by repeated testing.  He was able to jog and exercise, and it was noted that his ankle only caused intermittent pain with activities.  Even if assuming his ankle was constantly painful, there is no indication that his range of motion or function of the ankle was impacted by that pain, thus a noncompensable rating for that period is warranted.  38 C.F.R. §§ 4.40, 4.59.  Pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

For the period from November 23, 2011, to November 7, 2012, the Board finds that the evidence shows moderate disability, warranting the 10 percent rating that has already been assigned.  The Veteran has argued that he is entitled to the highest rating available under DC 5271, due to additional functional loss caused by flare ups of his symptoms leading to pain, stiffness, fatigue, and weakness.  This functional loss was found and noted on the November 2012 VA examination, but not the November 2011 VA examination.  That is, the Veteran was not shown to have additional functional loss after repeated motion, and his loss of motion was only 5 degrees in each direction in 2011.  These findings correspond with moderate, rather than marked, disability.  The Board acknowledges the Veteran's arguments, but finds them less probative than the medical reports showing objective results.    

In sum, a staged rating is warranted.  The preponderance of the evidence is against awarding a compensable rating from October 6, 2006, to November 23, 2011, or from awarding a rating higher than 10 percent from November 23, 2011, to November 6, 2012.  However, the evidence shows he is entitled to a 20 percent rating starting from November 7, 2012.


Lumbar Spine

The Veteran's low back disability is currently rated as 10 percent disabling under DC 5010, which pertains to traumatic arthritis.  When rating under this code, the criteria for DC 5003, degenerative arthritis, are for application.  Under DC 5003, arthritis that is established by X-ray will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When 

the limitation of motion is noncompensable under the appropriate DCs, a rating of 10 percent is applied.  In the absence of limited motion, a 10 percent rating is applied when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups; and, a 20 percent rating is applied when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2013).  Multiple involvements of the lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f). 

The General Rating Formula for Diseases and Injuries of the Spine (General Formula) is generally used to rate spinal disabilities, and limited motion is among the criteria.  38 C.F.R. § 4.71a, DCs 5235-5242.  Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a (2013).  

Normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 20 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  



Neurologic abnormalities resulting from a service-connected spinal disability are to be separately rated.  Id., Note (1).  The Board observes that the Veteran was awarded a separate noncompensable rating for radiculopathy of the right lower extremity associated with his low back disability under DC 8520, effective November 23, 2011.  

As discussed in more detail below, the Veteran has also been diagnosed with intervertebral disc syndrome (IVDS), which is rated under DC 5243.  IVDS is rated under the General Formula, above, or on the basis of incapacitating episodes, whichever method results in a higher rating.  Incapacitating episodes having a total duration of 1 week but less than 2 weeks in the preceding 12 months warrants a 10 percent rating.  Incapacitating episodes having a total duration of 2 weeks but less than 4 weeks warrants a 20 percent rating.  Incapacitating episodes having a total duration of  4 weeks but less than 6 weeks warrants a 40 percent rating.  Incapacitating episodes having a total duration of 6 weeks or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243.  Incapacitating episodes are defined as periods of acute signs or symptoms that require prescribed bed rest and treatment by a physician.  Id., Note (1). 

At the December 2006 VA examination, the Veteran was diagnosed with mild degenerative changes of the lumbar spine, (i.e., arthritis) of the L4-L5 and L5-S1 joints.  He was able to flex from 0 to 90 degrees and to extend from 0 to 20 degrees, without pain.  His left and right lateral flexion and rotation were all from 0 to 30 degrees.  He did not have additional loss of motion or function after repeated testing.  Neurological testing was normal.  The examiner noted the lumbar strain had resolved and that the disability had no effect on the Veteran's ability to perform activities of daily living.

In July 2008, his physician noted that the Veteran's range of motion of his lumbar spine was not further reduced by repetitions.  Specific range of motion measurements were not listed.  



At the November 2011 VA examination, he was able to flex to 85 degrees, with objective evidence of pain starting at 60 degrees.  He could extend to 20 degrees, with pain shown at 5 degrees.  Lateral flexion on both sides was to 25 degrees, and rotation on both sides was to 30 degrees.  After repeated testing, his flexion was only to 80 degrees, but otherwise his range of motion was not further limited.  He was noted to have additional functional loss after repetitions, including less movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness and slight spasm to the paraspinal muscles, but not enough to cause an altered gait or an abnormal curvature of the spine.  Strength of the lower extremities was normal and there was no muscle atrophy.  Neurologic testing showed hypoactive reflexes in the ankles.  Sensation to light touch was normal in both lower extremities.  The Veteran complained of mild intermittent pain in both lower extremities, and of mild dysesthesias and numbness in the right lower extremity only.  The examiner noted involvement of the sciatic nerve on the right.  It was noted that the left lower extremity was not affected by radiculopathy.  The Veteran was noted to have intervertebral disc syndrome (IVDS), but did not have any incapacitating episodes in the preceding 12-months.  He indicated he used a brace occasionally.  The Veteran reported calling in sick to work 3 or 4 times a year due to his back or his ankle.

The Veteran argues that he should be afforded a higher rating under DC 5010 due to having incapacitating episodes, which he indicated totaled three weeks in the year preceding September 2010.  He also asserts that he has pain on a daily basis, that his back spasms after prolonged standing, and that the muscles around his lumbar spine occasionally swell or are tender.  

Although the Veteran complains of incapacitating episodes, multiple involvements of the lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  In the absence of involvement of 2 or more major joints or 2 or more minor joint groups, a 20 percent rating is not warranted under DC 5003/5010.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2013).  



The Board has considered application of the DCs listed under the General Formula for rating spinal disabilities, and finds that DC 5242, degenerative arthritis of the spine, would apply.  However, the evidence does not warrant a higher rating at any time under this code.  His worst range of motion measurements were taken at the November 2011 VA examination, when he was only able to flex to 80 degrees after repeated testing.  Even when taking into account his additional 5 degree loss of motion after repetitions, this evidence warrants nor more than a 10 percent rating.  His additional functional loss has not been shown to further limit his forward flexion to less than 60 degrees or his combined range of motion to not greater than 120 degrees, which is what would have to be shown to warrant a 20 percent rating under this code.  DeLuca, supra; Mitchell, supra; Schafrath, supra; 38 C.F.R. §§ 4.40, 4.45.  And although the Veteran had tenderness and slight spasm to the paraspinal muscles, the VA examiner stated that it was not enough to cause an altered gait or an abnormal curvature of the spine.  Therefore, a rating in excess of 10 percent is not warranted under the General Formula for rating spinal disabilities. 

The Veteran was diagnosed with IVDS in November 2011, therefore the Board considered application of DC 5243.  There is no evidence of medically prescribed bed rest at all, and the Veteran has not so alleged.  Therefore, he is not entitled to a higher rating based on incapacitating episodes.  

As noted above, the Veteran has been awarded a separate noncompensable rating under DC 8520 for radiculopathy of the right lower extremity, effective November 23, 2011.  He has not contested the assignment of a noncompensable rating for this disability.  There is no evidence of radiculopathy of the right lower extremity prior to November 23, 2011.  In December 2006, the Veteran had a normal neurological examination, with no neurological deficit found.  Thus, a separate rating for right lower extremity radiculopathy is not warranted any earlier than November 23, 2011, when it was first identified.  In addition, no other neurologic abnormalities resulting from the Veteran's service-connected spinal disability have been shown.  Although the Veteran complained of mild intermittent pain in the left lower extremity on examination in November 2011, the examiner stated that the left lower extremity was not affected by radiculopathy, and neurological examination of the left lower extremity was essentially normal (i.e., normal strength and sensation with no muscle atrophy).  

In sum, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the Veteran's low back disability.


Extraschedular Consideration

The Board has considered whether either of these claims should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  While an assigned rating may not completely account for all circumstances, it is generally adequate to address the average impairment in earning capacity caused by a disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating criteria is inadequate, the Board may refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1). 

Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.   

The Board finds that referral for extraschedular consideration is not warranted in this case.  In regard to his ankle and low back disabilities, his symptoms are contemplated by the rating criteria.  He has complained that these disabilities are painful, and reduce his ability to stand, or walk, or sit.  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and, interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.    

The Board therefore finds that the schedular criteria reasonably describes the Veteran's disability picture.  There are no symptoms left uncompensated or unaccounted for in his assigned schedular ratings for these disabilities.  The evidence, then, does not indicate his left ankle or back disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  The mere fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  As the evidence does not support the existence of any unusual symptoms that are not contemplated by the schedule, referral for extraschedular consideration is not warranted.


Rice consideration

In Rice v. Shinseki, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran has asserted his disabilities occasionally require him to call in sick from work, but he has not alleged he is unable to secure and keep a job because of his back or his ankle.  Indeed, the most recent evidence indicates he is employed as 

a firefighter.  See November 2011 VA examination.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

The claim of entitlement to an initial compensable rating for left ankle sprain/strain prior to November 23, 2011, and to an initial rating higher than 10 percent from November 23, 2011, to November 6, 2012, is denied.

An initial rating of 20 percent for the period starting on November 7, 2012, for left ankle sprain/strain is granted, subject to the statutes and regulations governing the payment of VA benefits.

The claim of entitlement to an initial rating higher than 10 percent for degenerative changes of the lumbar spine is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


